Citation Nr: 1806753	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for status post bilateral fifth toe surgery with scars, degenerative joint disease, corns, callouses and hallus valgus on the right foot (previously rated as corns and callouses of the right foot).

2. Entitlement to a disability rating in excess of 20 percent for status post bilateral fifth toe surgery with scars, degenerative joint disease, corns, and callouses on the left foot (previously rated as corns and callouses of the left foot).

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1986.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision of Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia which continued a 10 percent rating for corns and callouses of the right foot and a 10 percent rating for corns and callouses of the left foot.

The Board remanded the Veteran's claim in March 2017 for further development.  In a September 2017 rating decision, the RO recharacterized the Veteran's disability as status post bilateral fifth toe surgery with scars, degenerative joint disease, corns, callouses and hallus valgus on the right foot and status post bilateral fifth toe surgery with scars, degenerative joint disease, corns and callouses of the left foot.  The RO also increased the Veteran's rating from 10 percent to 20 percent for each foot, effective November 9, 2010 (date of claim). 

Regarding the claim for TDIU, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, in September 2016 written argument, the Veteran's representative asserted that the Veteran had terminated his employment in May 2015, as a result of his bilateral foot disability.  This evidence reasonably raises the issue of entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Bilateral foot disability 

Although the Board regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's medical records reflect longstanding diagnoses of bilateral hammertoes, bilateral plantar keratomas, bilateral corns, bilateral claw toe deformities, bilateral bunions, bilateral callouses including on the balls of his feet and right foot hallus valgus.  The Veteran underwent two foot surgeries in 1995, specifically arthroplasty of his fifth toe and tenotomies of toes 2 through 5 on each foot respectively, attempting to relieve the pain and functional disturbance corns and callouses on his feet were causing (See Medical treatment record of Family Foot Specialist, LTD,  January 1995).  A VA examination of April 2009 with X-ray imaging confirmed a diagnosis of bilateral degenerative joint disease.  More recently, the Veteran has been treated for plantar fasciitis, and polyneuropathy requiring prescription orthotics, nocturnal feet braces and Neurontin for pain (See Hampon VAMC notes, September 2016, p.120-121). 

The Veteran was afforded a VA examination in May 2017.  In that report, the VA examiner associated the diagnosis of bilateral hammertoes associated with the Veteran's claimed foot disability.  The May 2017 VA examination is silent regarding any of the Veteran's diagnosed foot disorders delineated above.  The Board is unable to properly adjudicate the Veteran's claim without knowing with specificity which diagnoses are related to his service-connected bilateral foot disability and what impact those diagnoses have on the Veteran's functional abilities.  Accordingly, the Board finds the May 2017 VA examination evaluating the Veteran's bilateral foot disabilities to be incomplete and another exam is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, there are inconsistencies between the May 2017 VA examination report and the Veteran's claims file regarding functionality that the Board cannot resolve.  The Veteran indicates and VA treatment notes reflect that in September 2015, he needed a cane to ambulate (See Hampton VAMC notes, September 2015, p.65).  However, the VA examiner indicated that the Veteran did not use an assistive device.  The Veteran's wife submitted a lay statement documenting that the Veteran is unable to bend or spread his toes (See Lay Statement of S. Diggs, received May 2009).  The VA examination report is silent regarding any range of motion impairment.  The VA examiner opined that the Veteran's bilateral foot condition was moderately severe, and indicated in the report that the Veteran suffered from flare-ups from his foot disability which caused sharp pain and cramps making it hard to stand.  However, there was no discussion as to the frequency, severity or whether flare-ups caused any additional level of functional impairment.

The Veteran's Notice of Disagreement (NOD) of March, 2012 indicates he sought treatment from a private podiatrist after receiving the RO's June 2011 decision.  He received injections in both feet to reduce the pain and new custom shoe inserts were fabricated after consultation with that provider.  Those private treatment records have not been associated with the claims file.

TDIU

As was explained in the Introduction, the claim for TDIU is in appellate status  by virtue of the Veteran's increased rating claims for the bilateral feet.  The TDIU claim is remanded to the RO as it has not yet been addressed.  A remand will allow for the RO to provide proper notice regarding this issue, complete any needed development on the matter, and consider the merits of the claim in the first instance.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

Explain what is needed to establish entitlement to a TDIU due to his service-connected disabilities, to include on an extraschedular basis.  Ask him to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.

2.  Contact the Veteran and request that he identify the provider(s) of any private medical treatment he has received for his service-connected bilateral foot disability, to specifically include private podiatric treatment obtained after the RO's June 2011 rating decision that has not been associated with the claims file.  VA should have the Veteran provide any necessary authorization and obtain all identified private treatment records and associate those treatment records with the file.

2.  Secure for the claims file all relevant VA treatment records from the Veteran's local VA Medical Center (from August 2016 to present).

3.  After the aforementioned development has been completed, arrange for the Veteran to be examined by a VA podiatrist or other appropriate medical provider to determine the current severity of his service-connected bilateral foot disability.  The Veteran's claims file (to include this remand) must be made available to and reviewed by the examiner, in conjunction with the VA examination.  A complete medical history should be elicited from the Veteran, and any tests and imaging studies deemed necessary should be completed.

The examiner should specifically identify the all pertinent current diagnoses of record and indicate whether any diagnoses are duplicative.  The examiner should assess the Veteran's complaints of pain, whether (or to what extent) an assistive device is required , and whether there is any additional loss of motion due to weakness, excess fatigability, pain, flare-ups or incoordination.  The examiner should also address the frequency and severity of flare-ups and whether flare-ups result in greater functional impairment.  

In offering their opinion, the examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. If the examiner determines that the opinions sought may not be given without resorting to speculation, ensure that such is stated for the record and that the examiner explains why the opinion sought cannot be offered without resort to speculation.

4.  Thereafter, the AOJ should re-adjudicate the claims, to include the issue of entitlement to TDIU.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative. An appropriate period of time should be allowed for response. The claims file should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




